Citation Nr: 1119584	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss and, if so, whether the claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the originating agency denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence associated with the claims file since the June 1994 rating decision includes relevant official service department records not previously considered.

3.  The Veteran has bilateral hearing loss that is etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  As evidence received since the unappealed June 1994 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2010).

2.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the Board has determined that reopening of the Veteran's claims for service connection for bilateral hearing loss and tinnitus is warranted.  The Board also has determined that the evidence of record is sufficient to establish entitlement to service connection for bilateral hearing loss.  Therefore, no further development with respect to that issue is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Claim to Reopen: Bilateral Hearing Loss and Tinnitus

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

If at any time after VA issues a decision on a claim it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c).

Here, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of significant in-service noise exposure.  He maintains that he was exposed to loud noises during service because he served for many years as a gunner's mate and rarely used hearing protection.  Service personnel records received by the RO in 2008 confirm that the Veteran spent more than a decade as a gunner's mate aboard various naval vessels.  These additional service records existed but were not associated with the claims file when VA first decided the claims for hearing loss and tinnitus, and they clearly relate to his claimed in-service noise exposure.  Accordingly, both claims must be reconsidered, and analysis in light of 38 C.F.R. § 3.156(a) is unnecessary.

Service Connection: Bilateral Hearing Loss

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board notes that an April 1994 VA examination report shows that the Veteran has bilateral hearing loss, as defined by VA regulation.  The material issue, therefore, is whether his hearing loss was incurred in or aggravated by his many years of active service.

Service treatment records, including the report of medical examination prepared prior to the Veteran's release from active duty, do not show that he demonstrated bilateral hearing loss, as defined by VA regulation, during service.  They do show, however, that he was treated for numerous ear and hearing-related complaints.  He complained of otitis media in September 1961 and of flaking in the auditory canal in April 1962.  Records dated in March 1963 note that he had experienced chronic ear discomfort for one year and show that he was treated for bilateral otitis media and ear fungus.  Records dated in November 1965 and February 1966 reflect treatment for otitis externa.  

Despite the absence of evidence of bilateral hearing loss in the service treatment records, there is competent and credible lay evidence of record that establishes the Veteran was exposed to loud noises during service and experienced difficulty hearing during service and after his discharge from service.  As noted above, the Veteran maintains that he repeatedly was exposed to loud noise while serving as a gunner's mate.  At the February 2011 hearing, he testified that the only hearing protection he used when firing the ship's large guns was his radio headphones.  He also testified that his wife complained about his hearing loss when he returned home after his discharge from service.  In addition, a letter from a former shipmate who served with the Veteran describes his "constant" exposure to loud noise from the shooting of large guns during a "shakedown" cruise.  The former shipmate explained in the letter that hearing protection was not available and that the Veteran complained about his lack of hearing after a particularly long day and received aspirin when he sought treatment in sick bay.

The Veteran is competent to describe his in-service exposure to loud noises and what his wife told him about her observations of his hearing difficulty after service.  The Veteran's former shipmate also is competent to describe what he personally observed during service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has no reason to question the credibility of these statements.  In this regard, the Board notes that the Veteran's service records confirm that he served as a gunner's mate aboard several vessels during his long naval career and that his testimony regarding his in-service noise exposure was detailed and consistent with his service records.  The Board, therefore, finds that he experienced in-service noise exposure and that he continued to experience decreased hearing acuity after his release from active service.

With respect to medical nexus, an August 1993 letter from a private audiologist descries the Veteran's hearing loss and notes that he served for many years as a gunner's mate and subsequently worked for many years in a shipyard.  The audiologist opined that the Veteran's "hearing loss is due to loud noise exposure suffered while working at the shipyard and while serving in the United States Navy."  The private audiologist's opinion is consistent with the April 1994 VA audiological examination report, which reflects a diagnosis of "noise damaged cochlea."  There is no contrary medical opinion of record.

Accordingly, since the preponderance of the evidence is in favor of the claim, service connection for bilateral hearing loss is warranted.  The Board notes that since this claim was reconsidered based on the receipt of additional relevant service records, the effective date of the award of service connection is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(3).


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been obtained, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Board finds that further development is necessary with respect to the claims of entitlement to service connection for tinnitus and for a lung disorder.

Tinnitus

As noted, the Veteran's claim of entitlement to service connection for tinnitus must be reconsidered since additional relevant service department records were received after VA issued a decision on that matter in June 1994.

The Veteran contends that service connection is warranted for tinnitus because it is related to his in-service noise exposure.  As discussed above, the Veteran had provided competent and credible evidence that he was exposed to loud noise during service because he served for many years as a gunner's mate and rarely used hearing protection.  Although service treatment records do not reflect a diagnosis of tinnitus, they include an October 1961 record that notes his report "that when he is around a lot of noise and goes to a quiet place he [has] a ring effect in his right ear."  Moreover, the April 1994 VA audiological examination report reflects the Veteran's complaint of constant bilateral tinnitus.  In light of the evidence established that the Veteran repeatedly was exposed to loud noise during service, his in-service complaint of ringing in the ears, and his current disability, the Board finds that he should be afforded an examination to determine the nature and etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2008).

In addition, at the February 2011 hearing, the Veteran testified that he received treatment for his tinnitus at a VA medical facility in New Jersey and that his health care providers had informed him that his tinnitus was related to his in-service noise exposure.  Those records are not associated with the claims file but must be obtained since they are pertinent to the claim.  See 38 C.F.R. § 3.159(c)(2).


Lung Disorder

The Board notes that the RO has adjudicated this claim as a claim of entitlement to service connection for asbestosis.  However, the Veteran has used the words "asbestosis" and "asbestos" interchangeably throughout this claim, leading the Board to conclude that he considers the disease and the substance to be one entity.  This conclusion is supported by his February 2011 testimony that part of his lung was removed because of asbestos, although the record clearly shows that it was removed because of lung cancer, and by his October 2009 written statement indicating that he "was in fact exposed to asbestosis."  Accordingly, the Board has re-characterized the issue on appeal to reflect a broad interpretation of the Veteran's claim for service connection.

The Veteran contends that service connection is warranted for a lung disorder, to include asbestosis, because it is related to his in-service exposure to asbestos.  He acknowledges that he was exposed to asbestos during his long post-service career in a shipyard, but he described various situations in which he was exposed to asbestos during service.

Service treatment records show that the Veteran was treated for various respiratory problems, although numerous chest x-ray studies completed between March 1948 and June 1967 yielded negative results.  An April 1957 record notes his complaint of a one-week history of persistent cough.  A December 1959 record shows that he was hospitalized for several days for treatment of primary atypical pneumonia.  An April 1961 service treatment record notes the Veteran's complaint of chest pain and an inability to "get his breath."  Physical examination revealed an enlarged throat and tonsils and clear lungs.  A February 1966 record notes the Veteran's complaint of a chronic cough and throat irritation.  It also notes that his medical history included, among other symptoms, pneumonia with hemoptysis in 1959 and a habit of smoking half a pack of cigarettes a day.  Diagnostic impressions of mild chronic bronchitis and chronic rhinitis were rendered.  A March 1966 record reflects similar complaints but describes him as smoking two-thirds of a pack of cigarettes per day.  A diagnostic impression of chronic lung disease with a major manifestation of bronchitis was rendered.

The post-service medical evidence includes private treatment records dated from July 2005 to September 2009.  These records show that the Veteran was treated for lung cancer in 2005 and reflect numerous lung-related diagnoses, including asbestos pleural disease, asbestosis, history of asbestosis, and emphysema.  The records also note the Veteran's long history of working in a shipyard, as well as his smoking history, but do not specifically indicate the etiology of his various lung disorders.

Given the Veteran's testimony regarding his in-service asbestos exposure, the in-service respiratory complaints documented by the service treatment records, and the post-service diagnoses of various lung disorders, the Board finds that the Veteran should be afforded an examination to determine the nature and etiology of any lung disorder.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA treatment records related to treatment received for the Veteran's tinnitus, to include all records of treatment received at the Philadelphia VA Medical Center, its associated clinics, and in any part of the NY/NJ Healthcare Network.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's tinnitus is etiologically related to an event, injury, or disease in service, to include the in-service noise exposure described by the Veteran.  The examiner should consider the Veteran's statements regarding the onset and continuity of his tinnitus to be credible when rendering the requested opinion.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  Schedule the Veteran for a VA examination with a pulmonologist to determine the nature, extent, and etiology of any lung disorder he may have.  The claims folder must be made available for the pulmonologist to review.  Any indicated tests and X-ray studies should be performed.

The pulmonologist should note all pertinent pathology in the examination report and should state what, if any, lung diagnoses are appropriate.  The pulmonologist is specifically asked to comment of the diagnoses contained in the private treatment records.

For any past or current lung disorder diagnosed, the pulmonologist should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that such condition is related to an event, injury, or disease in service, including the Veteran's duty aboard various ships during his nearly two decades of active service.  The pulmonologist is specifically asked to consider the Veteran's service personnel records, his hearing testimony concerning his in-service and post-service asbestos exposure, and the private treatment records.

A thorough rationale must be provided for all opinions expressed.  If the pulmonologist is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

4.  Following the completion of the above, the AOJ should readjudicate the Veteran's claims for service connection based on a de novo review of the record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


